DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-12 are objected to because of the following informalities:  The applicant has not provided status identifiers for the submitted claims.  The examiner notes that amendment claims should be identified and (Amended) and claims that haven’t been amended should be identified as (Previously Claimed).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are replete with clarity issues, some non-limiting examples include but are not limited to:

Claim 1 recites the limitation "the first polygon shape" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, line 7 the applicant recites “a respective one straight edge”, this reads awkwardly.  The examiner suggest the applicant amend the claim for clarity for example --- a respective straight edge----.  Appropriate correction is required.
Regarding claim 1, line 8, “the corner cells attaches with” is unclear since “attaches” is singular but referring to a plural of “the corner cells”...  should it be --one of the corner cells attaches with-- or --the corner cells attach with-- or something else?
Regarding claim 1, in line 11, “the corner cell” is indefinite, to which of the plurality of corner cells is this one referring to?
Regarding claim 10, the applicant recites “one each at every other straight edge” it is unclear to the examiner what “one each” is referring to.  Appropriate clarification is required.
Claim 11 recites the limitation "the platform cells" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected as depending from at least claim 1.
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bozikis (20160053507) in view of Beeche (5203428).  
Regarding claim 1, Bozikis discloses a center cell 27, as best seen in the marked-up figure below, of the platform having a polygon shape; 
a plurality of corner cells  23’s, having a polygon shape, as best seen in Figure 7; and
anchors 10, 11, 12,

    PNG
    media_image1.png
    433
    368
    media_image1.png
    Greyscale
compared with applicant’s: 
    PNG
    media_image2.png
    482
    525
    media_image2.png
    Greyscale


 
wherein each straight edge of the first polygon shape of the center cell attaches (via connecting components) with a respective one straight edge of the corner cells, the corner cells attaches with any straight edge of other adjacent corner cells wherein two straight edges of each corner cell forms a perimeter of the platform, as best seen in Figure 7, and the anchors are attached at a point on the corner cell not connected to an 
Beeche teaches the utility of anchor bars 52, that point facing away from the center cell, as best seen in Figure 1, wherein the anchor bars suspend the geometric platform from the vertical support structures, as best seen in Figure 1, as recited in column 6, lines 17-35 
    PNG
    media_image3.png
    361
    439
    media_image3.png
    Greyscale
.   The use of anchor bars are used in the art to allow for a platform to be easily attached to a support column and suspended via suspension cables.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the corner cells of Bozikis with anchor bars as taught by Beeche and attaching the cable of Bozikis to the anchor bars allowing for the platform to be attached to the vertical supports and suspended via a suspension cable.  
Regarding claim 2 Bozikis discloses a plurality of body cells 27 having a first polygon shape and a plurality of edge cells 22, having a third polygon shape, and 
Regarding claim 11 Bozikis discloses wherein the platform cells are attached to form a regular polygon shape, as best seen in Figure 7 and as best understood in view of the 112 issue above.   
Regarding claim 12 Bozikis discloses wherein the anchor bars are attached with the vertical support members 6, by support cables, as best seen in Figure 1.  
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Primary Examiner, Art Unit 3634